Citation Nr: 0904050	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-10 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the lumbosacral spine, prior 
to May 4, 2005.

2.  Entitlement to a disability rating higher than 10 percent 
for degenerative disc disease of the lumbosacral spine, from 
May 4, 2005.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel





INTRODUCTION

The veteran had active service from May 1987 to January 2004.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.


FINDINGS OF FACT

1.  Prior to May 4, 2005, the veteran had 85 degrees of 
flexion with reported pain on motion from 35 degrees through 
70 degrees; 30 degrees of extension; 30 degrees of right and 
left lateral flexion; and 30 degrees of right and left 
lateral rotation.

2.  From May 4, 2005, the veteran does not have forward 
flexion of the thoracolumbar spine greater than 30 degrees 
and less than 60 degrees, nor a combined range of motion of 
the thoracolumbar spine less than 120 degrees, nor muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  Prior to May 4, 2005, the criteria for a rating of 20 
percent, but no higher, for the veteran's degenerative disc 
disease of the lumbosacral spine, are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008).

2.  From May 4, 2005, the criteria for a rating higher than 
10 percent for the veteran's degenerative disc disease of the 
lumbosacral spine are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
veteran's claim for an initial rating higher than 10 percent 
for degenerative disc disease of the lumbosacral spine arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  It has been held that once 
service connection is granted, the claim is substantiated and 
additional notice is not required.  Any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records, VA outpatient and post-service private 
medical records with the claims folder.  Additionally, the 
veteran was afforded VA examinations in November 2003, May 
2005, and August 2006.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of the claim.




II.  Entitlement to an Initial Rating Higher Than 10 Percent 
for Degenerative Disc Disease of the Lumbosacral Spine, Prior 
to May 4, 2005.

Service connection for degenerative disc disease of the 
lumbosacral spine was established by a March 2004 rating 
decision, at which time a 10 percent rating was assigned, 
effective from January 26, 2004.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified. Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

The Board notes that while the regulations pertaining to 
disabilities of the spine have undergone recent amendments, 
these changes do not affect the present claim, as the 
veteran's claim was filed in October 2003, subsequent to the 
most recent regulation change.  Thus, the rating criteria 
currently in effect, the General Rating Formula for Diseases 
and Injuries of the Spine, are the only rating criteria for 
current consideration.

The veteran is currently rated at 10 percent under 38 C.F.R. 
§4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008).  A rating of 10 percent is warranted when 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008).

The veteran is seeking an increased rating.  A rating of 20 
percent is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm, or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.

The veteran was afforded a VA examination in November 2003.  
The veteran reported low back pain and radiating pain in both 
legs.  The veteran described the pain as dull and sometimes 
sharp and lancing.  He reported no surgical procedures on his 
low back, and noted further loss of range of motion with 
repetitive use with his neck, but less so with his back.  The 
veteran reported he could walk two miles, and although he has 
missed worked because of his back, he has had no prescribed 
incapacitation over the past year.  The examiner reported 
that the veteran had a normal gait and did not use a back 
brace; inspection of the spine was grossly unremarkable.  
There was no muscular spasm, but some tenderness to 
percussion over the lumbar regions.  The veteran had 85 
degrees of flexion with reported pain on motion from 35 
degrees through 70 degrees; 30 degrees of extension; 30 
degrees of right and left lateral flexion; and 30 degrees of 
right and left lateral rotation.  

The Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the veteran contends 
his disability is essentially manifested by pain.  Under 38 
C.F.R. § 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).  VA must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of  
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  
202 (1995).  For a 20 percent evaluation, flexion must be 
actually or functionally limited between 30 and 60 degrees.  
During the November 2003 VA examination, the veteran had a 
forward flexion of 85 degrees, with pain starting at 35 
degrees.  Thus, the Board finds that a 20 percent evaluation, 
considering the principles of 38 C.F.R. § 4.40 and 4.45, 
fully and appropriately contemplates the degree of limited 
flexion that would exist during periods of exacerbation.  

A rating of 40 percent requires forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008).  The veteran had a forward flexion of the 
thoracolumbar spine of 35 degrees, limited by pain, and did 
not have favorable ankylosis of the entire thoracolumbar 
spine.  Therefore, a 40 percent rating is not warranted.

Alternatively, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes allows a rating of 
40 percent where there is intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
However, there has been no documentation of incapacitating 
episodes requiring bed rest prescribed by a physician in the 
post-service medical records.  

The current regulations also allow for separate neurological 
evaluations, but the evidence in this case does not allow for 
separate evaluations.  During the November 2003 examination, 
the examiner noted intact motor strength and sensation in the 
upper and lower extremities, and the neurological exam was 
otherwise nonfocal.  Also, the veteran reported no bowel, 
bladder, or erectile dysfunction.  For these reasons, a 
higher rating is not warranted based on intervertebral disc 
syndrome and a separate rating is not warranted for any 
neurological symptomatology.

Other medical evidence of record includes reports prepared in 
2004 from the Blue water Diagnostic Imaging, the 96th Medical 
Group, and VA outpatient records.  This evidence supports the 
diagnosis of degenerative disc disease with radiating pain, 
but does not provide a basis to warrant a rating higher than 
20 percent under either the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Although the veteran noted he had 
missed worked because of his back, there was no prescribed 
incapacitation, and there was no evidence that his back 
disability has caused marked interference with his 
employment, or frequent periods of hospitalization, beyond 
that already contemplated in the 20 percent disability rating 
assigned.  Hence, assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2008) is not warranted.

For all of the foregoing reasons as well as those provided in 
section III of this decision, the Board finds that the 
veteran meets the criteria to warrant an increased rating of 
20 percent, but no higher, prior to May 4, 2005, for his 
degenerative disc disease of the lumbosacral spine.

III.  Entitlement to an Initial Rating Higher Than 10 Percent 
for Degenerative Disc Disease of the Lumbosacral Spine, From 
May 4, 2005.

A rating of 20 percent has been granted prior to May 4, 2005.  
However, the veteran does not meet the requirements to 
warrant a rating higher than 10 percent for his degenerative 
disc disease of the lumbosacral spine from May 4, 2005.

As noted, a rating of 20 percent is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm, or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

The veteran was afforded a VA examination in May 2005.  The 
veteran reported lower back pain that was exacerbated with 
any exertion type activities.  He reported the ability to 
walk half a mile typically without any difficulty, and there 
was no unsteadiness, no history of falls, and no history of 
trauma or surgery on his back.  The veteran had 70 degrees of 
flexion; 15 degrees of extension; 30 degrees of right and 
left lateral flexion; and 30 degrees of right and left 
lateral rotation.  The range of motions appeared to be 
without pain.

The veteran was afforded the most recent VA examination in 
August 2006.  During this examination, the veteran reported 
burning in his low back diffusely every day.  The pain was 
described as radiating in a shooting quality down the lateral 
aspect of the leg to the calf three or four times a month 
when it flares up.  The veteran reported having a sitting 
job, which he is able to do by getting up and moving about 
frequently.  The veteran's back problem was also described as 
not affecting his activities of daily living.  The veteran 
had 90 degrees of flexion; 30 degrees of extension; and 25 
degrees of right and left lateral flexion.  The examiner 
stated that overall, there was no discomfort or difficulty 
with the range of motion testing.

As noted above, the current regulation provides that a 20 
percent evaluation is warranted where "forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees."  38 C.F.R. §4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008) 
(emphasis added).  Forward flexion of the veteran's spine has 
been shown to be greater than 60 degrees; during the May 2005 
and August 2006 examinations, it was 70 degrees and 90 
degrees without discomfort.

Additionally, the current regulation provides that a 20 
percent evaluation is also warranted where there is a 
"combined range of motion of the thoracolumbar spine not 
greater than 120 degrees."  Id.  During the May 2005 
examination, the combined range of motion was shown to be 205 
degrees, with a subsequent combined measurement of 170 
degrees in August 2006 (bilateral lateral rotation 
measurements were not provided).

Furthermore, there was no muscle spasm or guarding reported 
in any of the examinations severe enough to result in an 
abnormal gait or abnormal spinal contour as necessary to 
receive a 20 percent rating.  

The Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the veteran contends 
his disability is essentially manifested by pain.  For a 20 
percent evaluation, flexion must be actually or functionally 
limited between 30 and 60 degrees.  The VA examinations in 
May 2005 and August 2006 noted that the range of motions 
appeared to be without pain, and there was no discomfort or 
difficulty with the range of motion testing.  Thus, the Board 
finds that a 10 percent evaluation, considering the 
principles of 38 C.F.R. § 4.40 and 4.45, fully and 
appropriately contemplates the degree of limited flexion that 
would exist during periods of exacerbation.  

Alternatively, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes allows a rating of 
20 percent where there is intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  
However, there has been no documentation of incapacitating 
episodes requiring bed rest prescribed by a physician in the 
post-service medical records.  

The current regulations also allow for separate neurological 
evaluations, but the evidence in this case does not allow for 
separate evaluations.  A magnetic resonance imaging (MRI) 
taken in May 2004 showed a broad based disc bulge that was 
possibly irritating the L4-5 right nerve root, and a May 2004 
visit at the Eglin Medical Group described a nerve root 
impingement.  However, during the May 2005 VA examination, 
the examiner noted that the straight leg raise was negative 
and the veteran could heel and toe walk without difficulty.  
The examiner also stated there was no neurological deficit 
noted with the veteran's back.  Additionally, during the 
August 2006 examination, it was noted the veteran had no 
numbness, weakness, bladder or bowel incontinence, and there 
was normal and bilaterally equal sensation to pinprick, dull, 
and light touch.  The examiner stated there were no objective 
findings of radiculopathy at the time.  For these reasons, a 
higher rating is not warranted based on intervertebral disc 
syndrome and a separate rating is not warranted for any 
neurological symptomatology.

Additional evidence of record, starting in May 2005, includes 
VA outpatient records.  However, the evidence does not 
support a basis for an increased rating under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome.

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  During the August 2006 VA 
examination, the veteran reported that his occupation is a 
drafter and he has a sitting job, which he is able to do by 
getting up and moving about frequently.  The veteran also 
reported that the disability does not affect his activities 
of daily living.  The examiner stated the veteran's back 
disability would not cause any impairment in his activities 
of daily living or prevent employability.  Therefore, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2008) is not warranted.

For all of these reasons, the Board finds that the veteran 
does not meet the criteria to warrant an increased disability 
rating in excess of 10 percent, from May 4, 2005, and his 
claim must be denied.



ORDER

Entitlement to an initial rating of 20 percent, but no 
higher, for degenerative disc disease of the lumbosacral 
spine, prior to May 4, 2005, is granted.

Entitlement to a rating higher than 10 percent for 
degenerative disc disease of the lumbosacral spine, from May 
4, 2005, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


